                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                     NO. 5:96-CR-009-H-6


   UNITED STATES OF AMERICA
                                                                      ORDER
         v.

   JERMAINE FARMER




         This matter is before the Court on defendant's motion for reduction of sentence pursuant

to Section 404 of the First Step Act [DE #365].         Defendant is proceeding pro se.      The

government is directed to respond to defendant's motion within 21 days of the filing of this

order.




                         21st day of January, 2021.
         SO ORDERED this _____



                                     _____________________________________________
                                     MALCOLM J. HOWARD
                                     SENIOR UNITED STATES DISTRICT JUDGE




              Case 5:96-cr-00009-H Document 369 Filed 01/21/21 Page 1 of 1
